Order issued September 11, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-01116-CR
                                  No. 05-13-01117-CR
                       ________________________________________

                            BRIAN LEE LINDEMAN, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                                         ORDER

                Before Chief Justice Wright and Justices FitzGerald and Fillmore

      Based on the Court’s opinion of this date, we GRANT the April 30, 2014 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Brian Lee Lindeman, TDCJ No. 1876082, Hutchins State Jail, 1500 East Langdon Road, Dallas,

Texas, 75241.

                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE